DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11107487; over claims 1-10 of USPN 10460742; over claims 1-10 of USPN 9918164; and over claims 1-10 of USPN 9779748; over claims 1-9 of USPN 9715881; over claims 1-10 USPN 9743183; over claims 1-11 of USPN 9760535; and over claims 1-11 of USPN 9762210; over claims 1-11 of USPN 9721577; over claims 1-9 of USPN 9583118; over claims 1-11 of USPN 9667229.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of the same invention.  Furthermore, the claims of the patent are narrower in scope and anticipate the claims of the application.


Claims of application			Claims of USPN 9667229
A signal processing device for filtering and performing high frequency reconstruction of an audio signal, the signal processing device comprising: an analysis filter bank that receives real valued time domain input audio samples and generates complex valued subband samples; a unit that generates modified complex valued subband samples by modifying gains of the complex valued subband samples according to current spectral envelope adjuster settings; and a synthesis filter bank that receives the modified complex valued subband samples and generates time domain output audio samples, wherein the analysis filter bank comprises analysis filters (hk(n)) that are complex exponential modulated versions of a prototype filter (po(n)) according to: 
    PNG
    media_image1.png
    35
    647
    media_image1.png
    Greyscale
 where the analysis filter bank has M channels, the prototype filter (po(n)) has a length N, the analysis filter bank and synthesis filter bank have a system delay of D samples with D being smaller than N, and A is a constant chosen to enable efficient implementation of the analysis filter bank.  













2.The signal processing device of claim 1 wherein the prototype filter po(n) is a symmetric low pass prototype filter or an asymmetric low pass prototype filter.  

3.The signal processing device of claim 1 wherein the analysis filter bank is a pseudo QMF bank.  


4.The signal processing device of claim 1 wherein an order of the prototype filter po(n) equals the system delay D.  























5. The signal processing device of claim 1 wherein the number of channels in the analysis filter bank is 32 and the number of channels in the synthesis filter bank is 64.

All other claims are similar to the above claims.
1. A signal processing device for filtering and performing high frequency reconstruction of an audio signal, the signal processing device comprising: an analysis filter bank that receives real valued time domain input audio samples and generates complex-valued subband samples; a phase shifter that shifts a phase of the complex-valued subband samples by an amount; a high frequency reconstructor that generates modified complex-valued subband samples through a high frequency reconstruction process; a phase shifter that unshifts a phase of the modified complex-valued subband samples by the amount; and a synthesis filter bank that receives the modified complex-valued subband samples and generates time domain output audio samples, wherein the analysis filter bank comprises analysis filters (h.sub.k(n)) and the synthesis filter bank comprises synthesis filters (f.sub.k(n)) that are complex exponential modulated versions of a prototype filter (p.sub.0(n)) according to: h k ⁡ ( n ) = f k ⁡ ( n ) = p 0 ⁡ ( n ) ⁢ exp ⁢ { i ⁢ π M ⁢ ( k + 1 2 ) ⁢ ( n - D 2 ) } , ⁢ 0 ≤ n < N , 0 ≤ k < M where M is a number of channels, the prototype filter (p.sub.0(n)) has a length N, and the analysis filter bank and synthesis filter bank have a system delay of D samples, wherein one or more of the analysis filter bank, the high frequency reconstructor, and the synthesis filter bank is implemented, at least in part, by one or more hardware elements of the signal processing device, and wherein the complex valued subband samples are oversampled by a factor of two.
2. The signal processing device of claim 1 wherein the prototype filter (p.sub.0(n)) is a symmetric low pass prototype filter or an asymmetric low pass prototype filter.
3. The signal processing device of claim 1 wherein the analysis filter bank is a pseudo QMF bank.

4. The signal processing device of claim 1 wherein an order of the prototype filter (p.sub.0(n)) equals the system delay D.
5. The signal processing device of claim 1 wherein the high frequency reconstructor performs spectral band replication (SBR).
6. The signal processing device of claim 1 wherein a value of the amount is chosen to reduce a complexity of an implementation of the apparatus.
7. The signal processing device of claim 1 wherein the one or more hardware elements comprise a digital signal processor, a microprocessor, or a memory.
8. The signal processing device of claim 1 wherein the number of channels in the analysis filter bank is different than a number of channels in the synthesis filter bank.
9. The signal processing device of claim 8 wherein the number of channels in the analysis filter bank is 32 and the number of channels in the synthesis filter bank is 64.
All other claims are similar to the above claims.



Claims of application				Claims of USPN 9583118
A signal processing device for filtering and performing high frequency reconstruction of an audio signal, the signal processing device comprising: an analysis filter bank that receives real valued time domain input audio samples and generates complex valued subband samples; a unit that generates modified complex valued subband samples by modifying gains of the complex valued subband samples according to current spectral envelope adjuster settings; and a synthesis filter bank that receives the modified complex valued subband samples and generates time domain output audio samples, wherein the analysis filter bank comprises analysis filters (hk(n)) that are complex exponential modulated versions of a prototype filter (po(n)) according to: 
    PNG
    media_image1.png
    35
    647
    media_image1.png
    Greyscale
 where the analysis filter bank has M channels, the prototype filter (po(n)) has a length N, the analysis filter bank and synthesis filter bank have a system delay of D samples with D being smaller than N, and A is a constant chosen to enable efficient implementation of the analysis filter bank.  





2.The signal processing device of claim 1 wherein the prototype filter po(n) is a symmetric low pass prototype filter or an asymmetric low pass prototype filter.  

3.The signal processing device of claim 1 wherein the analysis filter bank is a pseudo QMF bank.  


4.The signal processing device of claim 1 wherein an order of the prototype filter po(n) equals the system delay D.  






5. The signal processing device of claim 1 wherein the number of channels in the analysis filter bank is 32 and the number of channels in the synthesis filter bank is 64.




All other claims are similar to the above claims.
1. A signal processing device for filtering and performing high frequency reconstruction of an audio signal, the signal processing device comprising: an analysis filter bank that receives real valued time domain input audio samples and generates complex valued subband samples; a high frequency reconstructor that generates modified complex valued subband samples through a high frequency reconstruction process; and a synthesis filter bank that receives the modified complex valued subband samples and generates time domain output audio samples, wherein the analysis filter bank comprises analysis filters (h.sub.k(n)) that are complex exponential modulated versions of a prototype filter (p.sub.0(n)) according to: h k ⁡ ( n ) = p 0 ⁡ ( n ) ⁢ exp ⁢ { i ⁢ π M ⁢ ( k + 1 2 ) ⁢ ( n - D 2 - A ) } ,
0≦n<N,0≦k<M where A is an arbitrary phase shift constant, the analysis filter bank has M channels, the prototype filter (p.sub.0(n)) has a length N, and the analysis filter bank and synthesis filter bank have a system delay of D samples, wherein one or more of the analysis filter bank, the high frequency reconstructor, and the synthesis filter bank is implemented, at least in part, by one or more hardware elements of the signal processing device.
2. The signal processing device of claim 1 wherein the prototype filter (p.sub.0(n)) is a symmetric low pass prototype filter or an asymmetric low pass prototype filter.

3. The signal processing device of claim 1 wherein the analysis filter bank is a pseudo QMF bank.
4. The signal processing device of claim 1 wherein an order of the prototype filter (p.sub.0(n)) equals the system delay.
5. The signal processing device of claim 1 wherein the high frequency reconstructor performs spectral band replication (SBR).
6. The signal processing device of claim 1 wherein a value of the arbitrary phase shift constant is chosen to reduce a complexity of an implementation of the apparatus.
7. The signal processing device of claim 1 wherein the one or more hardware elements comprise a digital signal processor, a microprocessor, or a memory.
All other claims are similar to the above claims.


Claims of the application			Claims of the USPN 9721577

A signal processing device for filtering and performing high frequency reconstruction of an audio signal, the signal processing device comprising: an analysis filter bank that receives real valued time domain input audio samples and generates complex valued subband samples; a unit that generates modified complex valued subband samples by modifying gains of the complex valued subband samples according to current spectral envelope adjuster settings; and a synthesis filter bank that receives the modified complex valued subband samples and generates time domain output audio samples, wherein the analysis filter bank comprises analysis filters (hk(n)) that are complex exponential modulated versions of a prototype filter (po(n)) according to: 
    PNG
    media_image1.png
    35
    647
    media_image1.png
    Greyscale
 where the analysis filter bank has M channels, the prototype filter (po(n)) has a length N, the analysis filter bank and synthesis filter bank have a system delay of D samples with D being smaller than N, and A is a constant chosen to enable efficient implementation of the analysis filter bank.  















2.The signal processing device of claim 1 wherein the prototype filter po(n) is a symmetric low pass prototype filter or an asymmetric low pass prototype filter.  



3.The signal processing device of claim 1 wherein the analysis filter bank is a pseudo QMF bank.  

4.The signal processing device of claim 1 wherein an order of the prototype filter po(n) equals the system delay D.  








5. The signal processing device of claim 1 wherein the number of channels in the analysis filter bank is 32 and the number of channels in the synthesis filter bank is 64.

All other claims are similar to the above claims.
1. A signal processing device for filtering and processing an audio signal, the signal processing device comprising: an analysis filter bank that receives real valued time domain input audio samples and generates complex-valued subband samples; a phase shifter that shifts a phase of the complex-valued subband samples by an amount; a high frequency reconstructor or a parametric stereo processor that generates modified complex-valued subband samples; a phase shifter that unshifts a phase of the modified complex-valued subband samples by the amount; and a synthesis filter bank that receives the modified complex-valued subband samples and generates time domain output audio samples, wherein the analysis filter bank comprises analysis filters (h.sub.k(n)) and the synthesis filter bank comprises synthesis filters (f.sub.k(n)) that are complex exponential modulated versions of a prototype filter (p.sub.0(n)) according to: .function..function..function..times..times..times..pi..times..times..tim- es..ltoreq.<.ltoreq.< ##EQU00035## where M is a number of channels, the prototype filter (p.sub.0(n)) has a length N, and the analysis filter bank and synthesis filter bank have a system delay of D samples, wherein one or more of the analysis filter bank, phase shifter, the high frequency reconstructor, parametric stereo processor, and the synthesis filter bank is implemented, at least in part, by one or more hardware elements of the signal processing device, and wherein the complex valued subband samples are oversampled by a factor of two. 
2. The signal processing device of claim 1 wherein the prototype filter (p.sub.0(n)) is a symmetric low pass prototype filter or an asymmetric low pass prototype filter. 
   
3. The signal processing device of claim 1 wherein the analysis filter bank is a pseudo QMF bank. 
4. The signal processing device of claim 1 wherein an order of the prototype filter (p.sub.0(n)) equals the system delay D. 
8. The signal processing device of claim 1 wherein the number of channels in the analysis filter bank is different than a number of channels in the synthesis filter bank. 
    9. The signal processing device of claim 8 wherein the number of channels in the analysis filter bank is 32 and the number of channels in the synthesis filter bank is 64. 
All other claims are similar to the above claims.


Claims of the application			Claims of the USPN 9762210
A signal processing device for filtering and performing high frequency reconstruction of an audio signal, the signal processing device comprising: an analysis filter bank that receives real valued time domain input audio samples and generates complex valued subband samples; a unit that generates modified complex valued subband samples by modifying gains of the complex valued subband samples according to current spectral envelope adjuster settings; and a synthesis filter bank that receives the modified complex valued subband samples and generates time domain output audio samples, wherein the analysis filter bank comprises analysis filters (hk(n)) that are complex exponential modulated versions of a prototype filter (po(n)) according to: 
    PNG
    media_image1.png
    35
    647
    media_image1.png
    Greyscale
 where the analysis filter bank has M channels, the prototype filter (po(n)) has a length N, the analysis filter bank and synthesis filter bank have a system delay of D samples with D being smaller than N, and A is a constant chosen to enable efficient implementation of the analysis filter bank.  




2.The signal processing device of claim 1 wherein the prototype filter po(n) is a symmetric low pass prototype filter or an asymmetric low pass prototype filter.  


3.The signal processing device of claim 1 wherein the analysis filter bank is a pseudo QMF bank.  


4.The signal processing device of claim 1 wherein an order of the prototype filter po(n) equals the system delay D.  







5. The signal processing device of claim 1 wherein the number of channels in the analysis filter bank is 32 and the number of channels in the synthesis filter bank is 64.

All other claims are similar to the above claims.
1. A signal processing device for filtering and processing an audio signal, the signal processing device comprising: an analysis filter bank that receives real valued time domain input audio samples and generates complex-valued subband samples; a phase shifter that shifts a phase of the complex-valued subband samples by an amount; a high frequency reconstructor or a parametric stereo processor that generates modified complex-valued subband samples; a phase shifter that unshifts a phase of the modified complex-valued subband samples by the amount; and a synthesis filter bank that receives the modified complex-valued subband samples and generates time domain output audio samples, wherein the analysis filter bank comprises analysis filters (h.sub.k(n)) that are complex exponential modulated versions of a prototype filter (p.sub.0(n)) according to: .function..function..times..times..times..times..pi..times..times..ltoreq- .<.ltoreq.< ##EQU00036## where M is a number of channels, the prototype filter (p.sub.0(n)) has a length N, and the analysis filter bank and the synthesis filter bank have a system delay of D samples, wherein the signal processing device is implemented, at least in part, by one or more hardware elements. 
    2. The signal processing device of claim 1 wherein the prototype filter (p.sub.0(n)) is a symmetric low pass prototype filter or an asymmetric low pass prototype filter. 
    3. The signal processing device of claim 1 wherein the analysis filter bank is a pseudo QMF bank. 
    4. The signal processing device of claim 1 wherein an order of the prototype filter (p.sub.0(n)) equals the system delay D. 
8. The signal processing device of claim 1 wherein a number of channels in the analysis filter bank is different than a number of channels in the synthesis filter bank. 
9. The signal processing device of claim 8 wherein the number of channels in the analysis filter bank is 32 and the number of channels in the synthesis filter bank is 64.
Claims 10-11 are similar to claim 1 above.


Claims of the application			Claims of the USPN 9760535
A signal processing device for filtering and performing high frequency reconstruction of an audio signal, the signal processing device comprising: an analysis filter bank that receives real valued time domain input audio samples and generates complex valued subband samples; a unit that generates modified complex valued subband samples by modifying gains of the complex valued subband samples according to current spectral envelope adjuster settings; and a synthesis filter bank that receives the modified complex valued subband samples and generates time domain output audio samples, wherein the analysis filter bank comprises analysis filters (hk(n)) that are complex exponential modulated versions of a prototype filter (po(n)) according to: 
    PNG
    media_image1.png
    35
    647
    media_image1.png
    Greyscale
 where the analysis filter bank has M channels, the prototype filter (po(n)) has a length N, the analysis filter bank and synthesis filter bank have a system delay of D samples with D being smaller than N, and A is a constant chosen to enable efficient implementation of the analysis filter bank.  

2.The signal processing device of claim 1 wherein the prototype filter po(n) is a symmetric low pass prototype filter or an asymmetric low pass prototype filter.  


3.The signal processing device of claim 1 wherein the analysis filter bank is a pseudo QMF bank.  


4.The signal processing device of claim 1 wherein an order of the prototype filter po(n) equals the system delay D.  







5. The signal processing device of claim 1 wherein the number of channels in the analysis filter bank is 32 and the number of channels in the synthesis filter bank is 64.

All other claims are similar to the above claims.
1. A signal processing device for filtering an audio signal, the signal processing device comprising: a high frequency reconstructor or a parametric stereo processor that generates modified complex-valued subband samples; a phase shifter that unshifts a phase of the modified complex-valued subband samples by an amount; and a synthesis filter bank that receives the modified complex-valued subband samples and generates time domain output audio samples, wherein the synthesis filter bank comprises synthesis filters (f.sub.k(n)) that are complex exponential modulated versions of a prototype filter (p.sub.0(n)) according to: .function..function..times..times..times..times..pi..times..times..ltoreq- .<.ltoreq.< ##EQU00044## where M is a number of channels, the prototype filter (p.sub.0(n)) has a length N, and D is a system delay, wherein the signal processing device is implemented, at least in part, by one or more hardware elements. 



2. The signal processing device of claim 1 wherein the prototype filter (p.sub.0(n)) is a symmetric low pass prototype filter or an asymmetric low pass prototype filter. 
    3. The signal processing device of claim 1 wherein the synthesis filter bank is a pseudo QMF bank. 
    4. The signal processing device of claim 1 wherein an order of the prototype filter (p.sub.0(n)) equals the system delay. 
8. The signal processing device of claim 1 wherein a number of channels in the synthesis filter bank is different than a number of channels in a corresponding analysis filter bank. 
    9. The signal processing device of claim 8 wherein the number of channels in the analysis filter bank is 32 and the number of channels in the synthesis filter bank is 64.
Claims 10-11 are similar to claim 1 above.


Claims of the application			Claims of the USPN 9743183
A signal processing device for filtering and performing high frequency reconstruction of an audio signal, the signal processing device comprising: an analysis filter bank that receives real valued time domain input audio samples and generates complex valued subband samples; a unit that generates modified complex valued subband samples by modifying gains of the complex valued subband samples according to current spectral envelope adjuster settings; and a synthesis filter bank that receives the modified complex valued subband samples and generates time domain output audio samples, wherein the analysis filter bank comprises analysis filters (hk(n)) that are complex exponential modulated versions of a prototype filter (po(n)) according to: 
    PNG
    media_image1.png
    35
    647
    media_image1.png
    Greyscale
 where the analysis filter bank has M channels, the prototype filter (po(n)) has a length N, the analysis filter bank and synthesis filter bank have a system delay of D samples with D being smaller than N, and A is a constant chosen to enable efficient implementation of the analysis filter bank.  





2.The signal processing device of claim 1 wherein the prototype filter po(n) is a symmetric low pass prototype filter or an asymmetric low pass prototype filter.  



3.The signal processing device of claim 1 wherein the analysis filter bank is a pseudo QMF bank.  


4.The signal processing device of claim 1 wherein an order of the prototype filter po(n) equals the system delay D.  









5. The signal processing device of claim 1 wherein the number of channels in the analysis filter bank is 32 and the number of channels in the synthesis filter bank is 64.

All other claims are similar to the above claims.
1. A signal processing device for filtering and processing an audio signal, the signal processing device comprising: an analysis filter bank that receives real valued time domain input audio samples and generates complex-valued subband samples; a high frequency reconstructor or a parametric stereo processor that generates modified complex-valued subband samples; and a synthesis filter bank that receives the modified complex-valued subband samples and generates time domain output audio samples, wherein the analysis filter bank comprises analysis filters (h.sub.k(n)) and the synthesis filter bank comprises synthesis filters (f.sub.k(n)) that are complex exponential modulated versions of a prototype filter (p.sub.0(n)) according to: .function..function..function..times..times..times..times..pi..times..tim- es..times..ltoreq.<.ltoreq.< ##EQU00044## where M is a number of channels, the prototype filter (p.sub.0(n)) has a length N, and the analysis filter bank and synthesis filter bank have a system delay of D samples, wherein the signal processing device is implemented, at least in part, by one or more hardware elements. 
    2. The signal processing device of claim 1 wherein the prototype filter (p.sub.0(n)) is a symmetric low pass prototype filter or an asymmetric low pass prototype filter. 
    3. The signal processing device of claim 1 wherein the analysis filter bank is a pseudo QMF bank. 
   
 4. The signal processing device of claim 1 wherein an order of the prototype filter (p.sub.0(n)) equals the system delay D. 
   
 7. The signal processing device of claim 1 wherein a number of channels in the analysis filter bank is different than a number of channels in the synthesis filter bank. 
    8. The signal processing device of claim 7 wherein the number of channels in the analysis filter bank is 32 and the number of channels in the synthesis filter bank is 64.
Claims 9-10 are similar to claim 1 above.


Claims of USPN 11107487				Claims of application
1. A signal processing device for filtering and performing high frequency reconstruction of an audio signal, the signal processing device comprising: an analysis filter bank that receives real valued time domain input audio samples and generates complex-valued subband samples; a unit that generates modified complex-valued subband samples by modifying gains of the complex valued subband samples according to current spectral envelope adjuster settings; and a synthesis filter bank that receives the modified complex-valued subband samples and generates time domain output audio samples, wherein the synthesis filter bank comprises M synthesis filters f.sub.k(n) that are complex exponential modulated versions of a prototype filter p.sub.0(n) according to: f k ⁡ ( n ) = p 0 ⁡ ( n ) ⁢ exp ⁢ { i ⁢ ⁢ π M ⁢ ( k + 1 2 ) ⁢ ( n - D 2 ) } , 0 ≤ n < N , 0 ≤ k < M wherein the analysis filter bank comprises K analysis filters, with K being different from M, that are complex exponential modulated versions of a prototype filter obtained from the prototype filter p.sub.0(n) by resampling the prototype filter p.sub.0(n) through either decimation or interpolation, wherein the prototype filter p.sub.0(n) has a length N, and wherein the analysis filter bank and synthesis filter bank have a system delay of D samples that represents a latency of a signal passing through the analysis filter followed by the synthesis filter, and D is smaller than the prototype filter length N.
2. The signal processing device of claim 1 wherein the prototype filter p.sub.0(n) is a symmetric low pass prototype filter or an asymmetric low pass prototype filter.
3. The signal processing device of claim 1 wherein the analysis filter bank is a pseudo QMF bank.

4. The signal processing device of claim 1 wherein an order of the prototype filter p.sub.0(n) equals the system delay D.

5. The signal processing device of claim 1 wherein the number of channels in the analysis filter bank is 32 and the number of channels in the synthesis filter bank is 64.
All other claims are similar to the above claims

A signal processing device for filtering and performing high frequency reconstruction of an audio signal, the signal processing device comprising: an analysis filter bank that receives real valued time domain input audio samples and generates complex valued subband samples; a unit that generates modified complex valued subband samples by modifying gains of the complex valued subband samples according to current spectral envelope adjuster settings; and a synthesis filter bank that receives the modified complex valued subband samples and generates time domain output audio samples, wherein the analysis filter bank comprises analysis filters (hk(n)) that are complex exponential modulated versions of a prototype filter (po(n)) according to: 
    PNG
    media_image1.png
    35
    647
    media_image1.png
    Greyscale
 where the analysis filter bank has M channels, the prototype filter (po(n)) has a length N, the analysis filter bank and synthesis filter bank have a system delay of D samples with D being smaller than N, and A is a constant chosen to enable efficient implementation of the analysis filter bank.  









2.The signal processing device of claim 1 wherein the prototype filter po(n) is a symmetric low pass prototype filter or an asymmetric low pass prototype filter.  

3.The signal processing device of claim 1 wherein the analysis filter bank is a pseudo QMF bank.  


4.The signal processing device of claim 1 wherein an order of the prototype filter po(n) equals the system delay D.  


5. The signal processing device of claim 1 wherein the number of channels in the analysis filter bank is 32 and the number of channels in the synthesis filter bank is 64.

All other claims are similar to the above claims.





Claims of USPN 10460742				Claims of application
An apparatus for processing an audio signal, the apparatus comprising: an input interface for receiving real-valued time-domain samples; a digital filterbank including an analysis part and a synthesis part, wherein the analysis part converts the real-valued time-domain samples to complex-valued subband samples, and the synthesis part converts the complex-valued subband samples to time-domain output samples; a first phase shifter for shifting a phase of the complex-valued subband samples by an amount; a spectral envelope adjuster for modifying at least a portion of a spectral envelope of the audio signal by applying gains to the complex-valued subband samples; a second phase shifter for unshifting a phase of the complex-valued subband samples by the amount; and an output interface for outputting the time-domain output samples, wherein the analysis part includes Ma = 32 analysis filters formed by complex- exponential modulation of a prototype filter having a length of N = 640, and the analysis part further includes a decimator for maximally decimating the real-valued time-domain input samples, wherein the synthesis part includes Ms = 64 synthesis filters formed by complex- exponential modulation of the prototype filter, and the synthesis part further includes an interpolator for interpolating the complex-valued subband samples, wherein the amount of shifting and unshifting is chosen to reduce a complexity of the digital filterbank, wherein the digital filterbank has a system delay D that represents a latency of a signal passing through the analysis part followed by the synthesis part, and D is smaller than the prototype filter length N, and  wherein the apparatus is implemented with one or more hardware elements.  

2. (Original) The signal processing device of claim I wherein the prototype filter is a symmetric low pass prototype filter or an asymmetric low pass prototype filter.  

3. (Original) The apparatus of claim 1 wherein the analysis filters and the synthesis filters are Quadrature mirror filters (QMF). 

 
4. (Previously Presented) The apparatus of claim I wherein an order of the prototype filter equals the system delay D of the digital filterbank.  

Claim 1 above anticipates claim 5 of application.




All other claims are similar to the above claims.

A signal processing device for filtering and performing high frequency reconstruction of an audio signal, the signal processing device comprising: an analysis filter bank that receives real valued time domain input audio samples and generates complex valued subband samples; a unit that generates modified complex valued subband samples by modifying gains of the complex valued subband samples according to current spectral envelope adjuster settings; and a synthesis filter bank that receives the modified complex valued subband samples and generates time domain output audio samples, wherein the analysis filter bank comprises analysis filters (hk(n)) that are complex exponential modulated versions of a prototype filter (po(n)) according to: 
    PNG
    media_image1.png
    35
    647
    media_image1.png
    Greyscale
 where the analysis filter bank has M channels, the prototype filter (po(n)) has a length N, the analysis filter bank and synthesis filter bank have a system delay of D samples with D being smaller than N, and A is a constant chosen to enable efficient implementation of the analysis filter bank.  

















2.The signal processing device of claim 1 wherein the prototype filter po(n) is a symmetric low pass prototype filter or an asymmetric low pass prototype filter.  



3.The signal processing device of claim 1 wherein the analysis filter bank is a pseudo QMF bank.  


4.The signal processing device of claim 1 wherein an order of the prototype filter po(n) equals the system delay D.  


5. The signal processing device of claim 1 wherein the number of channels in the analysis filter bank is 32 and the number of channels in the synthesis filter bank is 64.

All other claims are similar to the above claims.



Claims of USPN 11107487				Claims of application
1. A signal processing device for filtering an audio signal, the signal processing device comprising: an analysis filter bank that receives real valued time domain input audio samples and generates complex valued subband samples; a high frequency reconstructor or parametric stereo processor that generates modified complex valued subband samples; and a synthesis filter bank that receives the modified complex valued subband samples and generates time domain output audio samples, wherein the analysis filter bank comprises analysis filters (h.sub.k(n)) that are complex exponential modulated versions of a prototype filter (p.sub.0(n)) according to: h k ⁡ ( n ) = p 0 ⁡ ( n ) ⁢ exp ⁢ { i ⁢ ⁢ π M ⁢ ( k + 1 2 ) ⁢ ( n - D 2 - A ) } , 0 ≤ n < N , 0 ≤ k < M , wherein the synthesis filter bank comprises synthesis filters (f.sub.k(n)) that are complex exponential modulated versions of a prototype filter (p.sub.0(n)) according to: f k ⁡ ( n ) = p 0 ⁡ ( n ) ⁢ exp ⁢ { i ⁢ ⁢ π M ⁢ ( k + 1 2 ) ⁢ ( n - D 2 + A ) } , 0 ≤ n < N , 0 ≤ k < M , where A is an arbitrary phase shift, the analysis filter bank and the synthesis filter bank each have M channels, the prototype filter (p.sub.0(n)) has a length of N, and the analysis filter bank and the synthesis filter bank have a system delay of D, and where the system delay D represents a latency of a signal passing through the analysis filter bank followed by the synthesis filter bank, and the arbitrary phase shift A is based on the analysis filters and the synthesis filters each having one pass band in a positive frequency range, wherein one or more of the analysis filter bank, the high frequency reconstructor, the parametric stereo processor, and the synthesis filter bank is implemented, at least in part, by one or more hardware elements of the signal processing device, wherein the arbitrary phase shift reduces a complexity of the signal processing device, wherein the analysis filter bank and the synthesis filter bank are free from main aliasing terms, and wherein N is 640 or 320.
2. The signal processing device of claim 1 wherein the prototype filter (p.sub.0(n)) is a symmetric low pass prototype filter or an asymmetric low pass prototype filter.

3. The signal processing device of claim 1 wherein the analysis filter bank is a pseudo QMF bank.

The signal processing device of claim 1 wherein an order of the prototype filter (p.sub.0(n)) equals the system delay. 

Claim 1 above anticipate claim 5 of application.

All other claims are similar to the above claims.

A signal processing device for filtering and performing high frequency reconstruction of an audio signal, the signal processing device comprising: an analysis filter bank that receives real valued time domain input audio samples and generates complex valued subband samples; a unit that generates modified complex valued subband samples by modifying gains of the complex valued subband samples according to current spectral envelope adjuster settings; and a synthesis filter bank that receives the modified complex valued subband samples and generates time domain output audio samples, wherein the analysis filter bank comprises analysis filters (hk(n)) that are complex exponential modulated versions of a prototype filter (po(n)) according to: 
    PNG
    media_image1.png
    35
    647
    media_image1.png
    Greyscale
 where the analysis filter bank has M channels, the prototype filter (po(n)) has a length N, the analysis filter bank and synthesis filter bank have a system delay of D samples with D being smaller than N, and A is a constant chosen to enable efficient implementation of the analysis filter bank.  















2.The signal processing device of claim 1 wherein the prototype filter po(n) is a symmetric low pass prototype filter or an asymmetric low pass prototype filter.  


3.The signal processing device of claim 1 wherein the analysis filter bank is a pseudo QMF bank.  


4.The signal processing device of claim 1 wherein an order of the prototype filter po(n) equals the system delay D.  


5. The signal processing device of claim 1 wherein the number of channels in the analysis filter bank is 32 and the number of channels in the synthesis filter bank is 64.

All other claims are similar to the above claims.
Claims of USPN 9779748
Claims of application
1. A signal processing device for filtering and performing high frequency reconstruction of an audio signal, the signal processing device comprising: an analysis filter bank that receives real valued time domain input audio samples and generates complex-valued subband samples; a phase shifter that shifts a phase of the complex-valued subband samples by an amount; a high frequency reconstructor or parametric stereo synthesizer that generates modified complex-valued subband samples; a phase shifter that unshifts a phase of the modified complex-valued subband samples by the amount; and a synthesis filter bank that receives the modified complex-valued subband samples and generates time domain output audio samples, wherein the analysis filter bank comprises analysis filters (h.sub.k(n)) and the synthesis filter bank comprises synthesis filters (f.sub.k(n)) that are complex exponential modulated versions of a prototype filter (p.sub.0(n)) according to: h k ⁡ ( n ) = f k ⁡ ( n ) = p 0 ⁡ ( n ) ⁢ exp ⁢ { i ⁢ ⁢ π M ⁢ ( k + 1 2 ) ⁢ ( n - D 2 ) } , ⁢ 0 ≤ n < N , 0 ≤ k < M where M is a number of channels, the prototype filter (p.sub.0(n)) has a length N, and the analysis filter bank and synthesis filter bank have a system delay of D samples, wherein the signal processing device is implemented, at least in part, by one or more hardware elements.
2. The signal processing device of claim 1 wherein the prototype filter (p.sub.0(n)) is a symmetric low pass prototype filter or an asymmetric low pass prototype filter.

3. The signal processing device of claim 1 wherein the analysis filter bank is a pseudo QMF bank.
4. The signal processing device of claim 1 wherein an order of the prototype filter (p.sub.0(n)) equals the system delay D.

9. The signal processing device of claim 8 wherein the number of channels in the analysis filter bank is 32 and the number of channels in the synthesis filter bank is 64.
All other claims are similar to the above claims.

A signal processing device for filtering and performing high frequency reconstruction of an audio signal, the signal processing device comprising: an analysis filter bank that receives real valued time domain input audio samples and generates complex valued subband samples; a unit that generates modified complex valued subband samples by modifying gains of the complex valued subband samples according to current spectral envelope adjuster settings; and a synthesis filter bank that receives the modified complex valued subband samples and generates time domain output audio samples, wherein the analysis filter bank comprises analysis filters (hk(n)) that are complex exponential modulated versions of a prototype filter (po(n)) according to: 
    PNG
    media_image1.png
    35
    647
    media_image1.png
    Greyscale
 where the analysis filter bank has M channels, the prototype filter (po(n)) has a length N, the analysis filter bank and synthesis filter bank have a system delay of D samples with D being smaller than N, and A is a constant chosen to enable efficient implementation of the analysis filter bank.  



2.The signal processing device of claim 1 wherein the prototype filter po(n) is a symmetric low pass prototype filter or an asymmetric low pass prototype filter.  

3.The signal processing device of claim 1 wherein the analysis filter bank is a pseudo QMF bank.  

4.The signal processing device of claim 1 wherein an order of the prototype filter po(n) equals the system delay D.  


5. The signal processing device of claim 1 wherein the number of channels in the analysis filter bank is 32 and the number of channels in the synthesis filter bank is 64.

All other claims are similar to the above claims.


	Claims of application			Claims of the USPN 9715881
A signal processing device for filtering and performing high frequency reconstruction of an audio signal, the signal processing device comprising: an analysis filter bank that receives real valued time domain input audio samples and generates complex valued subband samples; a unit that generates modified complex valued subband samples by modifying gains of the complex valued subband samples according to current spectral envelope adjuster settings; and a synthesis filter bank that receives the modified complex valued subband samples and generates time domain output audio samples, wherein the analysis filter bank comprises analysis filters (hk(n)) that are complex exponential modulated versions of a prototype filter (po(n)) according to: 
    PNG
    media_image1.png
    35
    647
    media_image1.png
    Greyscale
 where the analysis filter bank has M channels, the prototype filter (po(n)) has a length N, the analysis filter bank and synthesis filter bank have a system delay of D samples with D being smaller than N, and A is a constant chosen to enable efficient implementation of the analysis filter bank.  














2.The signal processing device of claim 1 wherein the prototype filter po(n) is a symmetric low pass prototype filter or an asymmetric low pass prototype filter.  

3.The signal processing device of claim 1 wherein the analysis filter bank is a pseudo QMF bank.  

4.The signal processing device of claim 1 wherein an order of the prototype filter po(n) equals the system delay D.  


5. The signal processing device of claim 1 wherein the number of channels in the analysis filter bank is 32 and the number of channels in the synthesis filter bank is 64.


All other claims are similar to the above claims.
1. A signal processing device for filtering and performing high frequency reconstruction of an audio signal, the signal processing device comprising:  5an analysis filter bank that receives real valued time domain input audio samples and generates complex-valued subband samples; a unit that generates modified complex-valued subband samples by modifying gains of the complex valued subband samples according to current spectral envelope adjuster settings; and a synthesis filter bank that receives the modified complex-valued subband samples and generates 10time domain output audio samples. wherein the synthesis filter bank comprises M synthesis filters fk(n) that are complex exponential modulated versions of a prototype filter po(n) according to: 
    PNG
    media_image2.png
    26
    481
    media_image2.png
    Greyscale
 wherein the analysis filter bank comprises K analysis filters, with K being different from M, that 15are complex exponential modulated versions of a prototype filter obtained from the prototype filter po(n) by resampling the prototype filter po(n) through either decimation or interpolation, wherein the prototype filter po(n) has a length N, and wherein the analysis filter bank and synthesis filter bank have a system delay of D samples.  








202. The signal processing device of claim 1 wherein the prototype filter po(n) is a symmetric low pass prototype filter or an asymmetric low pass prototype filter.  

3. The signal processing device of claim 1 wherein the analysis filter bank is a pseudo QMF bank.  

254. The signal processing device of claim 1 wherein an order of the prototype filter po(n) equals the system delay D.  



5. The signal processing device of claim 1 wherein the number of channels in the analysis filter bank is 32 and the number of channels in the synthesis filter bank is 64.

Claims 6-7 are similar to claim 1 above.



Claims of the application			Claims of the USPN 9721577
A signal processing device for filtering and performing high frequency reconstruction of an audio signal, the signal processing device comprising: an analysis filter bank that receives real valued time domain input audio samples and generates complex valued subband samples; a unit that generates modified complex valued subband samples by modifying gains of the complex valued subband samples according to current spectral envelope adjuster settings; and a synthesis filter bank that receives the modified complex valued subband samples and generates time domain output audio samples, wherein the analysis filter bank comprises analysis filters (hk(n)) that are complex exponential modulated versions of a prototype filter (po(n)) according to: 
    PNG
    media_image1.png
    35
    647
    media_image1.png
    Greyscale
 where the analysis filter bank has M channels, the prototype filter (po(n)) has a length N, the analysis filter bank and synthesis filter bank have a system delay of D samples with D being smaller than N, and A is a constant chosen to enable efficient implementation of the analysis filter bank.  













2.The signal processing device of claim 1 wherein the prototype filter po(n) is a symmetric low pass prototype filter or an asymmetric low pass prototype filter.  

3.The signal processing device of claim 1 wherein the analysis filter bank is a pseudo QMF bank.  
4.The signal processing device of claim 1 wherein an order of the prototype filter po(n) equals the system delay D.  






5. The signal processing device of claim 1 wherein the number of channels in the analysis filter bank is 32 and the number of channels in the synthesis filter bank is 64.

All other claims are similar to the above claims.
1. A signal processing device for filtering and processing an audio signal, the signal processing device comprising: an analysis filter bank that receives real valued time domain input audio samples and generates complex-valued subband samples; a phase shifter that shifts a phase of the complex-valued subband samples by an amount; a high frequency reconstructor or a parametric stereo processor that generates modified complex-valued subband samples; a phase shifter that unshifts a phase of the modified complex-valued subband samples by the amount; and a synthesis filter bank that receives the modified complex-valued subband samples and generates time domain output audio samples, wherein the analysis filter bank comprises analysis filters (h.sub.k(n)) and the synthesis filter bank comprises synthesis filters (f.sub.k(n)) that are complex exponential modulated versions of a prototype filter (p.sub.0(n)) according to: .function..function..function..times..times..times..pi..times..times..tim- es..ltoreq.<.ltoreq.< ##EQU00035## where M is a number of channels, the prototype filter (p.sub.0(n)) has a length N, and the analysis filter bank and synthesis filter bank have a system delay of D samples, wherein one or more of the analysis filter bank, phase shifter, the high frequency reconstructor, parametric stereo processor, and the synthesis filter bank is implemented, at least in part, by one or more hardware elements of the signal processing device, and wherein the complex valued subband samples are oversampled by a factor of two. 
2. The signal processing device of claim 1 wherein the prototype filter (p.sub.0(n)) is a symmetric low pass prototype filter or an asymmetric low pass prototype filter. 
3. The signal processing device of claim 1 wherein the analysis filter bank is a pseudo QMF bank. 
4. The signal processing device of claim 1 wherein an order of the prototype filter (p.sub.0(n)) equals the system delay D. 
8. The signal processing device of claim 1 wherein the number of channels in the analysis filter bank is different than a number of channels in the synthesis filter bank. 
    9. The signal processing device of claim 8 wherein the number of channels in the analysis filter bank is 32 and the number of channels in the synthesis filter bank is 64. 
All other claims are similar to the above claims.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “analysis filter bank”, “unit”, and “synthesis filter bank” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 1-7 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Sharma et al. (USPG 2008/0263285, hereinafter referred to as Sharma).

Regarding claims 1 and 6-7, Sharma discloses a signal processing device, method, and non-transitory computer-readable medium for filtering and performing high frequency reconstruction of an audio signal, the signal processing device comprising: an analysis filter bank that receives real valued time domain input audio samples and generates complex valued subband samples (figure 4, QMF analysis module 406 and/or paragraph 55; also see figure 7); a unit that generates modified complex valued subband samples by modifying gains of the complex valued subband samples according to current spectral envelope adjuster settings (figure 4; HF generator 408 and/or paragraph 55, also see figure 14); and a synthesis filter bank that receives the modified complex valued subband samples and generates time domain output audio samples (figures 4 and 14; QMF synthesis filter-bank), wherein the analysis filter bank comprises analysis filters (hk(n)) that are complex exponential modulated versions of a prototype filter (po(n)) according to: 
    PNG
    media_image1.png
    35
    647
    media_image1.png
    Greyscale
(equations in paragraph 56), where the analysis filter bank has M channels (equations in paragraph 56), the prototype filter (po(n)) has a length N (equations in paragraph 56), the analysis filter bank and synthesis filter bank have a system delay of D samples with D being smaller than N, and A is a constant chosen to enable efficient implementation of the analysis filter bank (paragraph 56, exponential terms in equations).  

Regarding claims 202-5, Sharma further discloses the signal processing device of claim 1 wherein the prototype filter po(n) is a symmetric low pass prototype filter or an asymmetric low pass prototype filter (paragraph 56, either symmetric or asymmetric); wherein the analysis filter bank is a pseudo QMF bank (figure 4); wherein an order of the prototype filter po(n) equals the system delay D (paragraph 56, D is equated to N+M and/or N-M as shown in the equation, representing system delay); and wherein the number of channels in the analysis filter bank is 32 (paragraphs 55-56 and 60) and the number of channels in the synthesis filter bank is 64 (paragraph 80).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Villemoes (USPG 2007/0179781) teaches an efficient filtering method using modulated filterbank that is considered pertinent to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN X VO whose telephone number is (571)272-7631. The examiner can normally be reached M-F, 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUYEN X VO/Primary Examiner, Art Unit 2656